Citation Nr: 1638087	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-26 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than March 31, 2010, for the award of an initial 10 percent rating for right lower extremity radiculopathy and earlier than June 15, 2012, for the award of a 20 percent rating.

2.  Entitlement to an effective date earlier than March 31, 2010, for the award of an initial 10 percent rating for left lower extremity radiculopathy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1996 to December 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

FINDINGS OF FACT

1.  A claim for entitlement to an increased (separate) rating for radiating pain to the lower extremities secondary to a service-connected low back disability was received by VA on March 31, 2010, and the effective date for the awards of service connection for right and left lower extremity radiculopathy was assigned from that date; there is no evidence of an earlier unadjudicated claim nor factually ascertainable evidence demonstrating a 10 percent rating for right or left lower extremity radiculopathy was warranted earlier within the one year period prior to March 31, 2010.

2.  The evidence does not include factually ascertainable evidence demonstrating an increased 20 percent rating for right lower extremity radiculopathy was warranted earlier than June 15, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 31, 2010, for the award of an initial 10 percent rating for right lower extremity radiculopathy and earlier than June 15, 2012, for the award of a 20 percent rating have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date earlier than March 31, 2010, for the award of an initial 10 percent rating for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify has been met.  See  VCAA correspondence and October 2015 Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  There is no evidence of any additional existing pertinent records.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Earlier Effective Date Claims

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  An earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2015).

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2015).  Final Board decisions are not subject to review except as provided by statute, such as appeal to the Court or review based upon a CUE motion.  38 C.F.R. §§ 20.1100(b), 20.1400 (2015).

In asserting a claim of CUE, a claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

VA regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Board, however, that is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

Entitlement to staged ratings may be considered to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  

For disease of the peripheral nerves, incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  38 C.F.R. § 4.124a (2015).  The rating criteria for sciatic nerve disabilities provide a 20 percent rating for incomplete paralysis that is moderate.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  

The pertinent evidence of records shows that in an October 2006 decision the Board denied entitlement to an evaluation in excess of 20 percent for scoliosis of the thoracolumbar spine, with lumbar strain.  That decision also noted the Veteran complained of radiating pain and sciatic nerve symptoms, but found that a separate evaluation for a neurological impairment was not warranted based upon the medical evidence of record.  

The Veteran subsequently submitted a specific claim for entitlement to service connection for radiating pain to the lower extremities secondary to a service-connected low back disability that was received by VA on March 31, 2010.  Service connection has been established for right and left lower extremity radiculopathy and effective dates for the awards were assigned from March 31, 2010.  An increased, staged 20 percent rating was assigned for right lower extremity radiculopathy effective from June 15, 2012.  The determination is shown to have been based upon the findings of a June 2015 VA examination noting reduced sensation to light touch at the right lower leg and moderate paresthesias and/or dysesthesias of the right lower extremity.  

The pertinent medical evidence includes VA treatment and examination reports showing the Veteran complained of neurologic symptoms to the lower extremities.  A June 2009 treatment report noted radiating pain down the lower extremities, but no numbness, tingling, or lower extremity weakness.  Sensation to light touch was found to be intact to all dermatomes of the bilateral lower extremities.  A July 2009 report noted there were no radicular signs upon examination.  An April 2010 VA examination noted she reported shooting pain to the bilateral lower limbs and that detailed reflex examination revealed hypoactive knee and ankle jerks.  A detailed sensory examination to the bilateral lower extremities was 2/2 to light touch.  The effects on the Veteran's usual daily activities were found to be no more than mild.  

In statements and testimony provided in support of her claims for earlier effective dates the Veteran asserted that she had experienced radiating pain symptoms down her lower extremities at least since 2000.  She provided copies of previously considered evidence including VA treatment reports dated in 2000 and 2002 and a magnetic resonance imaging (MRI) scan dated in 2003.  

Based upon a review of the evidence of record, the Board finds that any claim for an increased, separate rating for neurologic symptoms to the right or left lower extremity due to the service-connected low back disability raised prior to October 2006 was finally adjudicated in the October 2006 Board decision.  There is no indication the Veteran appeal the October 2006 Board decision.  The determination is not now subject to review except upon a CUE motion.  The Veteran has not filed a CUE motion and that there is no basis for the Board to initiate such a motion on its own.  

The Veteran's March 31, 2010, correspondence is most appropriately accepted as a request for increased, separate ratings for neurologic symptoms to the right or left lower extremity due to the service-connected low back disability, and the effective date for the awards of these rating are assigned from March 31, 2010.  There is no evidence of an earlier unadjudicated claim.  The Veteran, in essence, does not argue the contrary.  

There is also no basis to consider to the Veteran's claims that compensable radiculopathy was manifest from approximately 2000.  Indeed, any disagreement as to how the facts were weighed or evaluated in the October 2006 Board decision is not CUE under applicable VA law.  

Moreover, there is no factually ascertainable evidence demonstrating that a 10 percent rating for right or left lower extremity radiculopathy was warranted earlier within the one year period prior to March 31, 2010, nor that an increased 20 percent rating for right lower extremity radiculopathy was warranted earlier than June 15, 2012.  The appeal for entitlement to earlier effective dates must be denied.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.


ORDER

Entitlement to an effective date earlier than March 31, 2010, for the award of an initial 10 percent rating for right lower extremity radiculopathy and earlier than June 15, 2012, for the award of a 20 percent rating is denied.

Entitlement to an effective date earlier than March 31, 2010, for the award of an initial 10 percent rating for left lower extremity radiculopathy is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


